His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
*37Opinion and decree, November 24, 1913.
Plaintiff appeals from a judgment dismissing its suit for the recovery of the price of certain gum logs sold to defendant.
. The logs when sold were upon the wharves on the river front and were to be delivered by plaintiff to defendant •at its plant, in this city without unreasonable delay. The defense is that the ordinary delay for' delivery would have been about forty-eight hours; that more than three months elapsed before delivery was actually made and that during this delay,.due to the fault of plaintiff, the timber deteriorated to such 'an extent as to render it unfit for use.
We are of the opinion that the defense is fully established; for the testimony shows that the logs, when sold, were in condition to be used for defendant’s purposes; that they deteriorated and were rendered worthless by reason of being allowed to remain exposed upon the wharves for more than three months, and that this wholly unreasonable delay in delivery was due to the fault of plaintiff and its agents.
Under these facts plaintiff cannot recover. It has failed to deliver the things sold “in the same state in which it was at the time of the sale, that is to say, without :any change occasioned by the act or fault of the seller.” E. C. U., 2489.
There is no error in the judgment and it is accordingly affirmed.
Judgment affirmed.